         Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SULZER MIXPAC AG,

                        Plaintiff,
                                                        19 Civ. 9404 (LAP)
    -against-
                                                        MEMORANDUM & ORDER
    DXM CO., LTD., and DENTAZON
    CORPORATION,

                        Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is a motion brought by Plaintiff Sulzer

Mixpac AG (“Plaintiff” or “Mixpac”) seeking an order preliminarily

enjoining       Defendants    DXM     Co.,       Ltd   and   Dentazon    Corporation

(“Defendants”) from offering for sale, selling, distributing, or

advertising      certain     “candy    colored”        dental   mixing    tips   that

Plaintiff alleges infringe its trademark rights.                  (See Motion for

Preliminary Injunction (the “PI Motion”), dated April 15, 2020

[dkt. no. 49].)1        For the reasons detailed below, that motion is

GRANTED.




1 (See Plaintiff’s Memorandum of Law in Support of Motion                        for
Preliminary Injunction (“PI Mem.”), dated April 15, 2020 [dkt.                   no.
50]; Defendant’s Memorandum of Law in Opposition to Motion                       for
Preliminary Injunction (“PI Opp.”), dated May 13, 2020 [dkt.                     no.
56]; Plaintiff’s Reply Memorandum of Law in Support of Motion                    for
Preliminary Injunction (“PI Reply”), dated June 3, 2020 [dkt.                    no.
57].)
                                             1
         Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 2 of 19



    I.     FACTUAL BACKGROUND & PROCEDURAL HISTORY

    Plaintiff Mixpac is the exclusive manufacturer of a proprietary

system for two-part mixing adhesives for dental applications.

(Complaint (“Compl.”), dated October 10, 2019 [dkt. no. 1] at

¶ 12.)        A critical component of that system is a mixing tip that

mixes the materials that constitute the adhesive before they are

used for a dental application.             (Id.)

    Mixpac has manufactured these mixing tips for over 20 years and

has historically produced them in a variety of distinctive colors.

(Id.     ¶¶    13-14.)       Those    colors--described     by   Mixpac   and   by

Defendants as “the Candy Colors”--include yellow, teal, blue,

pink, purple, and brown.             (Id. ¶ 15.)     Because the Candy Colors

indicate that Mixpac is the manufacturer of the dental tips, (id.

¶   15),      Mixpac   has    sought     and   obtained   many   U.S.   Trademark

Registrations for the various Candy Colors, (id. ¶ 18; see also

Answer and Counterclaims (“Countercl.”), dated December 2, 2019

[dkt. no. 25] at ¶ 8.)            These registrations cover use of the Candy

Colors on various products, including mixing tips with a “dome-

shaped” lower portion, (Compl. Ex. B), mixing tips without the

“dome-shaped” lower portion, (Compl. Ex. C), and “mixing material

cartridge caps,” (Compl. Ex. D).

    In   addition,       Mixpac    has   expended   significant    resources    to

advertise and enforce the Candy Colors trademarks.                 For example,

Mixpac has used various seals--the “Look For It!” and “Mixpac

                                           2
        Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 3 of 19



Quality” seals--on its products to “reinforce that Mixpac is the

sole source for its distinctive mixing tips and that the Candy

Colors are Mixpac trademarks.”            (Id. ¶¶ 21-22.)     In addition,

Mixpac has invested heavily in a variety of advertising, media,

and marketing methods, including advertisements in publications,

on the web, and on social media.              (Id. ¶ 23.)       Of greater

importance, Mixpac has aggressively enforced its trademark rights

through litigation against would-be infringers.              As Defendants

note,    Mixpac   has   litigated    “numerous    lawsuits   and   obtained

settlements” against alleged infringers in a campaign to protect

its rights in the Candy Colors. (See Countercl. ¶ 9.) The validity

of the Mixpac’s various trademarks in the Candy Colors have been

(very recently) recognized in the Southern District of New York.

See Findings of Fact and Conclusions of Law, dkt. no. 144, Sulzer

Mixpac AG v. A&N Trading Co., No. 16 Civ. 9175 (LAK) (S.D.N.Y.

Aug. 14., 2019)(recognizing that Mixpac’s trademarks in the Candy

Colors are “strong, valid, and non-functional.”).

  Defendants also produce mixing tips, an activity that has gotten

them in hot water with Mixpac before.              In 2015, Mixpac sued

Defendants for producing and selling mixing tips that infringed

Mixpac’s trademarks in the Candy Colors.          See Sulzer Mixpac AG v.

DXM Co. Ltd., et. al, No. 15 Civ. 9359 (ER) (S.D.N.Y.).                  That

lawsuit was resolved via a confidential settlement agreement (the



                                      3
        Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 4 of 19



“2016     Settlement   Agreement”)2       and   a   consent   judgment   that

permanently enjoined Defendants from selling the products that

infringed Mixpac’s Candy Colors trademarks.             (See Declaration of

Paul Jutzi in Support of Motion for Preliminary Injunction (“Jutzi

Decl.”), dated April 15, 2020 [dkt. no. 51] at ¶ 74; see also

Consent Judgment and Permanent Injunction, dated June 16, 2016

[dkt. no. 47 in 15 Civ. 9359].)           Of essential note, in the 2016

Settlement Agreement Defendants agreed not to create “other mixing

tips which create a likelihood of confusion” with Mixpac’s Candy

Color products.     (Settlement Agreement ¶ 8.)        In addition, as part

of that agreement Mixpac permitted Defendants to replace the

infringing mixing tips at issue in the 2016 litigation with “New

Mixing Tips,” which were defined under the settlement agreement as

“mixing tips that do not include the Candy Colors in any manner.”

(See 2016 Settlement Agreement at 2.) Defendants accordingly began

to offer clear mixing tips that were colorless in accordance with

the terms of the settlement.       (See Compl. ¶ 36; see also Figure 1,

below.)




2 Because the 2016 Settlement Agreement remains confidential, the
Court granted Mixpac leave to file a copy of that settlement
agreement under seal on February 7, 2020.    (See Order Allowing
Sealed Filing, dated February 7, 2020 [dkt. no. 44].)
                                      4
        Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 5 of 19




             Figure 1: Defendants’ Colorless Mixing Tips


In 2018, however, Mixpac became aware that Defendants were offering

colored mixing tips once again.           These tips (the “Accused Mixing

Tips”) utilized what looked like three of Mixpac’s Candy Colors--

Yellow, Teal, and Blue --on “wing shaped” covers for the mixing

tips.    (Jutzi Decl. ¶¶ 75-76; see also Figure 2, below.)




   Figure 2: Defendants’ New Mixing Tips Featuring Candy Color
                              Wings

                                      5
       Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 6 of 19




Upon realizing that Defendants were offering mixing tips using

colors that were suspiciously similar to the Candy Colors, Mixpac

twice requested that Defendants cease production of the Accused

Mixing Tips.    (Jutzi Decl. ¶ 78; see also PI Mem. at 7.)

      Efforts to resolve the dispute failed, and Mixpac accordingly

initiated the instant suit in October 2019.            (See Compl.)      Mixpac

asserted seven claims against Defendants in its Complaint: (1)

breach of the 2016 Settlement Agreement, (Compl.              ¶¶ 60-65); (2)

enforcement of the June 2016 Judgment and Permanent Injunction,

(id ¶¶ 66-72); (3) trademark infringement of the Candy Colors

trademarks under 15 U.S.C. §§ 1125(a) and 1114, (id. ¶¶ 73-82);

and (4) trademark counterfeiting under 15 U.S.C. § 1114, (id.

¶¶   83-87);   (5)    false   designation    of   origin    under   15   U.S.C.

§ 1125(a), (id. ¶¶ 88-94); (6) common law trademark infringement,

(id. ¶¶ 95-100); and (7) common law unfair competition, (id.

¶¶ 101-107).

      Mixpac’s complaint did little to slow Defendants’ allegedly

infringing activities, however.             In December 2019, Defendants

introduced versions of the Accused Mixing Tips using two more Candy

Colors--Pink    and    Brown--at   the   2019     Greater   New   York   Dental

Meeting.   (Jutzi Decl. at ¶¶ 90; see also Figure 3, below.)              Those

mixing tips were featured at Defendants’ exhibit at the February

2020 Chicago Dental Society Midwinter Meeting.              (Id. ¶ 89.) Most

                                     6
        Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 7 of 19



notably, reference to Mixpac’s products have begun to feature in

advertisements for Defendants’ products on third-party seller

websites such as eBay.          For example, as of April 2020 those

advertisements referred to Defendants’ mixing tips as finely-made

imitations of the Mixpac tips and suggested that they were not

“cheaply made . . . imitations [of Mixpac’s tips] with [a] 20% to

30% defect rate.”      (Id. ¶ 93.)




  Figure 3: Defendants’ Advertisement of Colored Mixing Tips at
                           Trade Show



  II.    LEGAL STANDARDS

     “A decision to grant or deny a preliminary injunction is

committed to the discretion of the district court.”           Polymer Tech.

Corp. v. Mimran, 37 F.3d 74, 78 (2d Cir. 1994) (citation omitted).

To obtain a preliminary injunction, Mixpac must establish that it

will suffer irreparable harm and “either (1) likelihood of success

                                      7
        Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 8 of 19



on the merits or (2) sufficiently serious questions going to the

merits to make them a fair ground for litigation and a balance of

hardships    tipping    decidedly    toward     the   party   requesting   the

preliminary relief.” Trump v. Deutsche Bank AG, 943 F.3d 627, 635

(2d Cir. 2019), cert. granted, 140 S. Ct. 660 (2019); see also

Citigroup Glob. Markets, Inc. v. VCG Special Opportunities Master

Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010).

  III. DISCUSSION

         a. Irreparable Harm

       “The showing of irreparable harm is perhaps the single most

important      prerequisite   for    the      issuance   of   a     preliminary

injunction.” Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir.

2002) (citation omitted) (internal quotation marks omitted).                In

the trademark context, irreparable harm can exist “’when the party

seeking the injunction shows that it will lose control over the

reputation of its trademark pending trial,’ because loss of control

over   one's    reputation    is    neither    ‘calculable    nor    precisely

compensable.’” New York City Triathlon, LLC v. NYC Triathlon Club,

Inc., 704 F. Supp.2d 305, 343 (S.D.N.Y. 2010)(quoting Power Test

Petroleum Distribs., Inc. v. Calcu Gas, Inc., 754 F.2d 91, 95 (2d

Cir.1985)).

       Here, Mixpac has demonstrated that Defendants’ manufacture

and sale of the Accused Mixing Tips have the potential to cause

such injury to its reputation and goodwill.              Mixpac has expended

                                       8
      Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 9 of 19



significant resources since 1997--when it first introduced its

mixing system with the Candy Colors (Jutzi Decl. ¶¶ 13-16)--

building the Candy Colors brand.         Mixpac specifically chose the

Candy Colors to be “pleasing to the eye and [to] create a unique

look and appearance to distinguish Mixpac’s products from other

manufacturers,” (id. at ¶ 19), and has accordingly spent millions

of dollars advertising and marketing the Candy Colors to consumers

in the dental market, (id. ¶ 50, ¶¶ 57-62).           Moreover, Mixpac has

spent untold amounts in litigation against would-be infringers to

protect the Candy Colors brand.          (See id.     ¶ 70.)   These steps

have proven remarkably successful.         “Sales of products featuring

the Candy Colors since [their introduction in] 1997 have been

significant” and have resulted in “many millions of dollars of US

sales.”   (Id. ¶ 36.)     More importantly, the dental industry has

grown to associate the Candy Colors with Mixpac’s high-quality,

Swiss-made mixing tips.    (Id. at ¶¶ 20-24.)       Cf. Barefoot Contessa

Pantry, LLC v. Aqua Star (USA) Co., No. 15 Civ. 1092 (JMF), 2015

WL 845711, at *7 (S.D.N.Y. Feb. 26, 2015).

     Defendants    are   trying    to    capitalize    on   that   success.

Defendants do not bother disputing that they are using the Candy

Colors in their own products and have even acknowledged that the

use of the Candy Colors on the Accused Mixing Tips has bolstered

their sales performance.          (See PI Opp. at 16 (acknowledging

Defendants’ use of Candy Colors); see also Declaration of Durok

                                     9
       Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 10 of 19



Jung (“Jung Decl.”), dated May 12, 2020 [dkt. no. 56-1] at ¶ 9.)

Tellingly, Defendants, if they wished, could produce their mixing

tips    using     different       colorations--indeed,      numerous       other

manufacturers produce mixing systems without making use of the

Candy Colors.      (Jutzi Decl.     ¶ 37.)

       Whatever   their    motivations      for   using   the   Candy    Colors,

Defendants’     continued     production     of   the   Accused   Mixing    Tips

threatens Mixpac’s brand and reputation. Recent events have placed

the irreparable harm that Mixpac could suffer as a result of

Defendants activities in stark relief.               While Defendants argue

separately that there have been “no reported instance of any actual

confusion,” (PI Opp. at 23), sellers of Defendants’ product appear

to view their similarity to Mixpac’s products as a selling point.

To wit, as of April 2020 advertisements of Defendants’ products by

sellers on eBay suggested that (1) like Mixpac’s products, the

Accused Mixting Tips are “made in Switzerland,” (Jutzi Decl.

¶ 94), even though they are not, and (2) the Accused Mixing Tips

are unlike other “cheaply made MIXPAC imitations with a 20% to 30%

defect rate,” (id. ¶ 93).           It goes without saying that if the

Accused   Mixing    Tips    are    viewed    as   “imitations”    of    Mixpac’s

products, the Mixpac Brand could be irreversibly affected.                  This

alone demonstrates why Defendants’ activities threaten to damage

Mixpac’s brand irreparably.



                                       10
     Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 11 of 19



     Defendants have argued in opposition that Mixpac’s delay in

bringing the present motion undermines their claims of irreparable

harm. (PI Opp. at 3-6.)           Defendants are certainly correct that

unreasonable   delays      in   seeking     a    preliminary      injunction     can

undermine a claim of irreparable harm.              See Wolk v. Kodak Imaging

Network, Inc., No. 10 Civ. 4135 (RWS), 2011 WL 940056, at *8

(S.D.N.Y. Mar. 17, 2011); see also Tough Traveler, Ltd. v. Outbound

Products, 60 F.3d 964, 968 (2d Cir. 1995).                      But, while this

argument possesses some superficial appeal, the Court finds it

lacks teeth given the facts of this case.                 Notably, Mixpac can

explain any delay in seeking injunctive relief because in the time

since it originally discovered the purported infringement it has

“actively pursu[ed] its rights in other ways.”              See Abbott Lab. v.

Adelphia   Supply   USA,    No.   15   Civ.      5826   (CBA)    (MDG),   2015   WL

11004522, at *7 (E.D.N.Y. Dec. 23, 2015). In February 2019, Mixpac

first warned Defendants that its new colored mixing tips violated

the 2016 Settlement Agreement.         (PI Mem. at 7.)          Mixpac then tried

to resolve the dispute on two separate occasions in May 2019 and

in late September 2019.           (Id.)         Thereafter, Mixpac filed the

present suit, ostensibly hoping that the specter of litigation

would spur Defendants to cease their use of the Candy Colors.

However, it became clear that Defendants had remained undeterred

when, in February 2020, they began offering for sale mixing tips

using even more Candy Colors.               (See Jutzi Decl. ¶ 90.) More

                                       11
       Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 12 of 19



worrisome, in April 2020 Mixpac became aware that sellers of

Defendants’ products were running advertising for their Candy

Colored mixing tips that suggested the product was a well-made

imitation of Mixpac’s products, not another “cheap knock off.”

(Id.     ¶¶ 92-94; see supra at 9-10.) And, indeed, Mixpac sought

injunctive     relief    shortly       after    Defendants        escalated     their

potentially     infringing      behavior       and   its    brand      began    to   be

referenced directly by online sellers of Defendants’ products.

Accordingly, the Court finds that Mixpac did not unduly delay its

request for injunctive relief.

       Finally, given the Court’s conclusion that Mixpac is likely

to succeed on its breach of contract claim, see infra at 12-17,

the plain language of the 2016 Settlement Agreement provides

additional ground for a finding of irreparable harm.                       In relevant

part, the 2016 Settlement Agreement explicitly provides that, by

executing the agreement, Defendants agreed that a breach “would

cause irreparable harm and that Mixpac shall be entitled to

injunctive relief.”          (See 2016 Settlement Agreement ¶ 13.)               As a

consequence, the Court’s separate conclusion that Mixpac is likely

to succeed on its breach of contract claim necessarily means that

Mixpac    is   likely   to    suffer   irreparable         harm   as   a    result   of

Defendants’ breach.




                                         12
     Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 13 of 19



     Accordingly, the Court concludes that Mixpac has demonstrated

that it will suffer irreparable harm to its Candy Colors brand in

the absence of preliminary injunctive relief.

          b. Likelihood of Success

     To    establish   a   likelihood     of   success   on   the   merits,   a

plaintiff “need not show that success is an absolute certainty. He

need only make a showing that the probability of his prevailing is

better than fifty percent.”       Broker Genius, Inc. v. Volpone, 313

F. Supp.3d 484, 497 (S.D.N.Y. 2018)(citations omitted).             Here, the

Court finds that Mixpac has a strong likelihood of success on its

claim for breach of the 2016 Settlement Agreement, see supra at 6,

which alone justifies the issuance of a preliminary injunction.3

     Neither party disputes that the 2016 Settlement Agreement is

governed by New York law.       (See 2016 Settlement Agreement ¶ 10.)

To establish a breach of contract claim--in this case, breach of

the settlement agreement--under New York law, Mixpac would have to

show “(1) the existence of an agreement, (2) adequate performance

of the contract by the plaintiff, (3) breach of contract by the

defendant, and (4) damages.” Eternity Glob. Master Fund Ltd. v.

Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004).



3 Even if Mixpac had not shown a likelihood of success on the
merits, it has “[a]t a minimum . . . shown the existence of serious
questions going to the merits that make fair ground for
litigation.” AB Electrolux v. Bermil Indus. Corp., 481 F. Supp.2d
325, 335 (S.D.N.Y. 2007).
                                     13
     Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 14 of 19



Only item (3) of that inquiry is in dispute here.            Determining

whether Defendants likely breached the terms of the 2016 Settlement

Agreement require this Court to interpret the Agreement with the

“primary objective” of “giv[ing] effect to the intent of the

parties as revealed by the language they chose to use.” Seiden

Assocs., Inc. v. ANC Holdings, Inc., 959 F.2d 425, 428 (2d Cir.

1992).

     The 2016 Settlement Agreement permitted Defendants to produce

and sell its “New Mixing Tips,” (2016 Settlement Agreement ¶ 5),

which are defined in the Agreement’s introduction as “new mixing

tips that do not include the Candy Colors in any manner,” (id. at

2 (emphasis added)).    In addition, the 2016 Settlement Agreement

prohibited Defendants from producing and selling “other mixing

tips which create a likelihood of confusion with the . . . Candy

Colors.”   (Id. ¶ 8.)




Figure 4: Comparison Between Colorless Mixing Tips Permitted by
      2016 Settlement Agreement and the Accused Mixing Tips

                                   14
       Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 15 of 19




       Mixpac avers that Defendants’ products featuring the Candy

Colors are a version of the New Mixing Tips permitted by the 2016

Settlement Agreement and thus are flatly violative of the plain

terms of the contract.        (See PI Reply at 3-5.)           In opposition,

Defendants suggest that the Accused Mixing Tips are “different”

from   the   New   Mixing   Tips   as   defined   in   the    2016   Settlement

Agreement and thus are not prohibited from using the Candy Colors

in “any manner” per the Agreement’s definition.               (PI Opp. at 10-

11; see also Figure 4, above.)          Accordingly, Defendants argue that

their products would only violate the 2016 Settlement Agreement if

they create a likelihood of confusion              with the Candy Colors

trademarks, (see Settlement Agreement ¶ 8), and that Mixpac has

not demonstrated that their products are likely to do so, (PI Opp.

at 10-13.)

       The Court agrees with Mixpac that the Accused Mixing Tips

would likely breach the 2016 Settlement Agreement because they

should be considered “New Mixing Tips” that may not employ the

Candy Colors “in any manner” whatsoever. Defendants are admittedly

correct that the Accused Mixing Tips are “different.”                 But they

are only different in the most literal sense.                At the most basic

level, the Accused Mixing Tips are a near carbon copy of the “New

Mixing Tips” that were permitted by the 2016 Settlement Agreement.

They feature the same “dome-shaped,” clear base as the clear mixing

                                        15
        Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 16 of 19



tips that all agree were permitted by the Agreement.                 (See Figure

1, supra at 5.)       Indeed, the only thing to differentiate them from

the permitted mixing tips is the Candy Colored wing grafted on to

the base.      (See Figure 4, above.)        Moreover, the clear mixing tips

are sold together as a unit with the Candy Colored wing.                At this

preliminary      stage,   the   Court    finds    that   this   is    enough   to

demonstrate that Mixpac would likely be successful on its claim

for breach of the 2016 Settlement Agreement.

        Moreover, under New York law, “a contract should not be

interpreted to produce a result that is absurd, commercially

unreasonable or contrary to the reasonable expectations of the

parties.” Greenwich Capital Fin. Prods., Inc. v. Negrin, 74 A.D.3d

413, 415, 903 N.Y.S.2d 346, 348 (N.Y.App.Div. 1st Dep't 2010).

Here,    the   2016    Settlement   Agreement’s      explicit   mandate     that

Defendants’ New Mixing Tips do not feature the Candy Colors in any

way, shape, or form signals an intent for the definition of “New

Mixing Tips” in the 2016 Settlement Agreement sweep broadly.4

Relatedly, and somewhat ironically, the definition of “New Mixing

Tips” is likely so strongly worded precisely to prevent additional


4 Defendants appear to think the Settlement Agreement’s definition
of “New Mixing Tips” is irrelevant or carries less weight because
it appears in the Agreement’s recitals. (PI Opp. at 11.) Even
assuming arguendo that this was true (which it is not), “the
‘Whereas' clauses of a contract . . . furnish a background in
relation to which the meaning and intent of the operative
provisions can be determined.” Jim Bouton Corp. v. Wm. Wrigley
Jr. Co., 902 F.2d 1074, 1077 (2d Cir. 1990).
                                        16
          Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 17 of 19



rounds of litigation over what is and is not permitted under the

terms of the Agreement. Thus, from Mixpac’s perspective, the

Agreement would have little bite if the definition of “New Mixing

Tips”      allowed    Defendants    to   escape    the   consequences     of   the

agreement simply by adding a Candy Colored wing over the clear

mixing tips permitted by the Agreement.                  The Court accordingly

finds, for purposes of the instant motion, that an interpretation

of the 2016 Settlement Agreement that would allow Defendants to do

so would be commercially unreasonable.5

      In light of the foregoing, the Court concludes that Mixpac

has demonstrated a likelihood of success on the merits on its claim

for breach of the 2016 Settlement Agreement.

    IV.     CONCLUSION

    For    the   reasons   discussed     above,    Plaintiff’s   motion     for    a

preliminary injunction [dkt. no. 49] is GRANTED.                   Because of

Mixpac’s stable financial condition and the parties’ litigation

history, no bond will be required.               Defendants are preliminarily

enjoined       from   offering     for   sale,    selling,   distributing,        or

advertising mixing tips bearing the Candy Colors of yellow, teal,



5 It is true that Defendants “never agreed to forever forgo for
all time using any colors” in its new mixing tips. (PI Opp. at
11). What they did agree to, however, was not to use the Candy
Colors “in any manner”--precisely what they are doing here. And
the Candy Colors are not necessary. As noted above, numerous other
manufacturers of mixing tips produce their products without
employing the Candy Colors. (See supra at 9).

                                         17
     Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 18 of 19



blue, purple, pink, and brown in any manner, including on wing-

shaped covers for mixing tips.

  Accordingly, IT IS THEREFORE ORDERED that DXM Co. Ltd. and

Dentazon Corporation, their principals, officers, members, agents,

servants, employees, attorneys, and those persons under their

control or in active concert or participation with them are hereby

preliminarily enjoined from:

  1. Selling, offering for sale, distributing or advertising the
     Accused Mixing Tips with Candy Colored wing covers (shown
     below in Figure 5) or any other dental mixing tips that bear
     the Mixpac Candy Colors in any manner, and/or any colorable
     imitations thereof;




                  Figure 5: Enjoined Mixing Tips
  2. Using any of the Mixpac Candy Colors in connection with the
     sale, offering for sale, distributing or advertising of
     dental mixing tips or accessories including in any manner or
     location on the products, or on packaging or displays for the
     products; and

  3. Assisting, aiding, or abetting any other person or entity in
     engaging in or performing any of the activities described in
     the paragraph above.


                                   18
     Case 1:19-cv-09404-LAP Document 62 Filed 07/02/20 Page 19 of 19



SO ORDERED.

Dated:    New York, New York
          July 2, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   19
